10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR19-024-JLR
. )
Plaintiff, )
} ORDER GRANTING MOTION TO SEAL
Vv. )
) PROPOSED) —
JAMES J, HENDRIX, )
)
Defendant. )
)

 

 

 

THIS MATTER has come before the undersigned on the motion of defendant,
James J. Hendrix, to file the Motion for Competency Examination and Declaration of
Counsel under seal. The Court finds there are compelling reasons to permit the filing of

the document under seal.

IT IS HEREBY ORDERED that the defendant shall be permitted to file the

Motion for Competency Examination and Declaration of Counsel under seal.

JAMES L. ROBART "

UNITED STATES DISTRICT JUDGE

dt
DATED this Co day of June,2019.

Presented by:

s/ Chloe Akers
Assistant Federal Public Defender
Attorney for James J. Hendrix

FEDERAL PUBLIC DEFENDER

ORDER GRANTING MOTION TO SEAL 1601 Fifth Avenue, Suite 700

. od. . Seattle, Washington 98101
(James Hendrix, CR19-024-JLR) - | , (206) 553-1100

 

 
